Citation Nr: 9900779	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  90-43 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the right hip as secondary to service-connected shortening 
of the left lower extremity.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel








INTRODUCTION

The veteran served on active duty during World War II.  He 
was a prisoner of war of the German Government from December 
1943 to September 1944.  

This matter comes to the Board of Veterans Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In March 1997 the Board determined that the claim for service 
connection for residuals of burns and scars was not well 
grounded, denied entitlement to an increased evaluation for 
osteomyelitis of the left tibia, and remanded the issue of 
entitlement to service connection for degenerative arthritis 
of the right hip as secondary to service-connected shortening 
of the left lower extremity to the RO for further 
development.

In March 1998 the RO affirmed the denial of entitlement to 
service connection for degenerative arthritis of the right 
hip as secondary to service-connected shortening of the left 
lower extremity.

The case has been returned to the Board for appellate review.


FINDING OF FACT

The claim for service connection for degenerative arthritis 
of the right hip as secondary to service-connected shortening 
of the left lower extremity is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  



CONCLUSION OF LAW

The claim for service connection for degenerative arthritis 
of the right hip as secondary to service-connected shortening 
of the left lower extremity is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the record shows that the veteran parachuted from 
his aircraft in December 1943 when he was shot down by the 
enemy.  In doing so, he fractured his left tibia and fibula.  
He was ultimately treated during service for osteomyelitis of 
the left tibia as secondary to this fracture and service 
connection was established for this disorder shortly after 
service separation upon rating determination in August 1945.  
A 20 percent rating was assigned.  This rating was confirmed 
and continued upon rating determination in December 1989.  In 
March 1991, the claim was remanded by the Board for 
additional development.  

Upon VA examination in May 1991, there was an old scar of the 
left tibia that had a scab over it.  The veteran said that it 
drained intermittently.  X-ray of the left tibia and fibula 
was interpreted as showing ongoing osteomyelitis in the left 
tibia.  A diagnosis was made of degenerative arthritis of the 
right hip as secondary to leg length discrepancy, but no 
radiographic examination of the right hip was performed to 
confirm the presence of arthritis.  

RO rating decision in August 1991 confirmed and continued the 
20 percent rating in effect for the service-connected left 
lower extremity disability.  A separate disability rating was 
established, however, for shortening of the left lower 
extremity (3/4) inch as secondary to fracture of the left 
tibia and fibula.

In December 1992, the Board again remanded the claim for an 
additional examination in that the May 1991 examination did 
not describe whether osteomyelitis was an active process or 
whether a definite involucrum or sequestrum was manifested.  
The requested examination was scheduled for March 1993, but 
it was ultimately canceled.  

In February 1993, medical records from Fox Army Hospital 
dated from 1961 to 1993 were submitted in support of the 
veterans claims.  Pertinent to the veterans claim for an 
increased rating for osteomyelitis were records from May 1991 
which show that the veteran was seen for left leg complaints.  
It was noted on one occasion that he experienced no left leg 
pain but had occasional drainage.

In May 1993, the RO established a separate disability rating 
for residuals of fracture of the tibia and fibula.  The 20 
percent rating in effect for osteomyelitis was confirmed and 
continued.  

Upon VA examination in July 1993, the left lower extremity 
demonstrated a depressed, healed fracture of the tibia.  The 
examiners impression included history of osteomyelitis 
involving the left leg.  

In March 1997, the Board remanded the veterans claim for 
service connection for degenerative arthritis of the right 
hip as secondary to shortening of the left lower extremity 
for additional development.  It was noted that the examiners 
opinion in May 1991 suggested that the appellants left lower 
extremity shortening and residuals of service-connected left 
leg disabilities may, at least in part, contribute to, 
aggravate, or accelerate the right extremity complaints.  

The additional development requested included that the 
veteran be afforded a VA examination by an orthopedic surgeon 
to determine the nature, severity, and etiology of any right 
hip disabilities, if found.  The examiner was to describe 
current residuals of the left leg shortening, including 
evaluation of the effects of this service-connected 
disability on the veterans gait and body mechanics.  After 
his evaluation, the examiner was to provide responses to the 
following:  

(A) The examiner should provide a medical 
opinion as to the etiology of any right 
hip disability present, to include 
arthritis, and an opinion as to the 
likelihood of a relationship between 
shortening of the veterans left lower 
extremity and disorder(s) found.  

(B) The examiner should provide a medical 
opinion as to whether the right lower 
extremity is aggravated by the service-
connected shortening of the left lower 
extremity or the residuals thereof.  If 
it is determined that a service-connected 
condition results in aggravation, an 
opinion is requested as to the degree of 
disability resulting from the veterans 
service-connected conditions over and 
above the degree of disability due to 
nonservice-connected factors.

(C) The examiner should state the basis 
for conclusions as to the etiology of any 
current right lower leg extremity 
disability.  

If an opinion as to the relationship 
between the veteran's right lower 
extremity disability and service-
connected left leg shortening or 
residuals thereof cannot be rendered 
without resort to mere conjecture, the 
examiner should so state in the record.

The record shows that a letter dated in April 1997 was sent 
to the veteran indicating that the examination requested 
above was scheduled for later that month.  The veteran mailed 
this correspondence back to the RO and included comments in 
regard to his claim.  He reported that driving and walking 
were  a thing of the past.  Apparently, this means that 
he would not appear for his examination as that examination 
was canceled when he failed to show.  

Additional correspondence from the veteran dated in October 
1997 acknowledges that he failed to show.  He requested that 
his letters be read in support of his contentions.  The 
record shows that he also failed to show for another 
scheduled examination in December 1997.  

In March 1998, the RO denied service connection degenerative 
arthritis of the right hip as secondary to service-connected 
shortening of the left lower extremity.  

Service connection is in effect for chronic osteomyelitis of 
the left tibia, rated as 20 percent disabling; shortening of 
the left lower extremity (3/4) as secondary to a fracture of 
the left tibia and fibula, rated as noncompensable; residuals 
of fracture of the left tibia and fibula, rated as 
noncompensable; and hyperpigmentation of the left wrist as 
secondary to burns, rated as noncompensable.  


Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  

A well grounded claim is [a] plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  

Mere allegations in support of a claim that a disorder should 
be service-connected are not sufficient; the veteran must 
submit evidence in support of the claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  



The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Court has further held that where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Grottveit, 5 Vet. 
App. at 93.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1998).  


Furthermore, the Court has held in the case of Allen v. 
Brown, 7 Vet. App. 439 (1995), that pursuant to 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.310(a), when aggravation of a 
veterans nonservice-connected condition is proximately due 
to or the result of service-connected condition, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated on the basis of the evidence of record.  This 
regulation is only enforced if the claimant cannot show good 
cause for missing a scheduled examination.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a) & (b). (1998).  

Individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. §§ 3.326(a), 3.327(a), 3.655 (1998).


Analysis

As noted above, at the time the claim for service connection 
for degenerative arthritis of the right hip as secondary to 
service-connected shortening of the left lower extremity was 
before the Board in March 1997, it remained unclear to the 
Board whether degenerative arthritis in the right hip was 
present, and if so, whether this condition was causally 
related to, or a manifestation of the service-connected 
shortening of the left lower extremity.  

The case was remanded, in part, for a special orthopedic 
examination and for an examiners opinion as to whether there 
was evidence of current disorder involving the right hip and, 
if so, an opinion as to the likelihood of a relationship 
between shortening of the left lower extremity and any right 
hip disorder found.  

The examiner was also to provide an opinion as to whether any 
right lower extremity disorder found present was aggravated 
by the service-connected left lower extremity shortening.  

As indicated above, examinations were scheduled on two 
occasions, but the veteran failed to report for these 
examinations.  He supplied statements in which he apparently 
ruled out appearing for examinations in that he could no 
longer drive or walk for any distance.  He acknowledged that 
he did not appear for a scheduled examination in a statement 
in October 1997.  

Since the veteran did not report for his scheduled orthopedic 
examinations, the RO, in March 1998, continued the denial of 
service connection for the disability at issue.  The denial 
was predicated upon the fact that in the absence of evidence 
which might have been obtained in the scheduled examination, 
the RO had no choice but to continue the denial of service 
connection for claimed arthritis of the right hip.  

The Board notes that it is incumbent upon the veteran to 
submit to examination if he is applying for, or in receipt 
of, compensation.  Dusek v. Derwinski, 2 Vet. App. 519, 522 
(1992).  

The RO offered the veteran ample opportunity to support his 
claim of service connection with examinations, and the Board 
finds no further obligation in connection with this appeal.  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  

Under the circumstances of this case, there is no competent 
clinical evidence that the veteran has arthritis in his right 
hip.  Thus, the first element of a well grounded claim is not 
met as to the claim.  The evidence as summarized above does 
not afford any basis for establishing a relationship between 
currently claimed arthritis of the right hip and the service-
connected shortening of the left lower extremity.  

Since the presence of right hip arthritis and the nexus 
element must be determined by competent medical evidence, the 
veterans failure to report for scheduled examinations on 
more than one occasion has resulted in an inability to 
substantiate his claim.  Without such evidence, the claim 
must be denied as not well grounded.  


Although the Board considered and denied the claimants 
appeal on a ground different from that of the RO, which 
denied the claim on the merits, he has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellants claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
degenerative arthritis of the right hip as secondary to 
service-connected shortening of the left lower extremity.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for degenerative arthritis 
of the right hip as secondary to service-connected shortening 
of the left lower extremity, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
